ORDER
PER CURIAM.
Appellant, Christopher Cowan (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis convicting him of one count of assault in the second degree, Section 565.060, RSMo 1994,1 and one count of armed criminal action, Section 571.015. The trial court found appellant to be a prior and persistent offender and sentenced him to consecutive terms of imprisonment seven years and five years, respectively. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994, unless otherwise indicated.